NOTICE OF ANNUAL MEETING OF SHAREHOLDERS AND MANAGEMENT INFORMATION CIRCULAR March 9, 2016 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To the shareholders of Gildan Activewear Inc. (the “Company”): NOTICE IS HEREBY GIVEN that the annual meeting of shareholders (the “Meeting”) of the Company will be held at the Le Windsor, 100-1170 Peel Street, Montréal, Québec, Canada, on Thursday, May 5, 2016 at 10:00a.m., local time, for the purposes of: (i) receiving the consolidated financial statements of the Company for the fifteen-month period ended January 3, 2016, together with the auditors’ report thereon; (ii) electing eight directors for the ensuing year; (iii) considering and, if deemed advisable, approving an advisory resolution (the full text of which is reproduced as Schedule “C” to the accompanying management information circular) on the Company’s approach to executive compensation; (iv) appointing auditors for the ensuing year; and (v) transacting such other business as may properly come before the Meeting. Dated at Montréal, Québec, Canada, March 9, 2016. By order of the Board of Directors, Lindsay Matthews Vice-President, General Counsel and Corporate Secretary Shareholders may exercise their rights by attending the Meeting or by completing a form of proxy. If you are unable to attend the Meeting in person, please complete, date and sign the enclosed form of proxy and return it in the envelope provided for that purpose. Proxies must be received by the transfer agent and registrar of the Company (Computershare Investor Services Inc., 100 University Avenue, 8th Floor, North Tower, Toronto, Ontario, Canada M5J2Y1) no later than 5:00p.m. on the second business day preceding the day of the Meeting or any adjournment thereof. Your shares will be voted in accordance with your instructions as indicated on the proxy. Les actionnaires qui préféreraient recevoir la circulaire de sollicitation de procurations de la direction en français n’ont qu’à en aviser le secrétaire corporatif de Les Vêtements de Sport Gildan Inc. MANAGEMENT INFORMATION CIRCULAR Except as otherwise indicated, the information contained herein is given as of March 9, 2016. Although Gildan Activewear Inc. has adopted the U.S. dollar as its functional and reporting currency with effect from the beginning of its 2004 fiscal year, most compensation amounts have historically been and are still described herein in Canadian dollars. For this reason, among others, all dollar amounts set forth herein are expressed in Canadian dollars and the symbol “$” refers to the Canadian dollar, unless otherwise indicated. The Company changed its fiscal year-end from the first Sunday following September 28, to the Sunday closest to December 31st, and as a result, fiscal 2015 is a fifteen-month transition period beginning October 6, 2014 and ending on January 3, 2016. More information can be found in the Notice of Change in Year-End filed on SEDAR on December 4, 2014. WHAT’S INSIDE INVITATION TO SHAREHOLDERS 1 SUMMARY 2 VOTING AND PROXIES 4 BUSINESS OF THE MEETING 6 Election of Directors 6 Appointment of Auditors 7 Advisory Vote on Executive Compensation 7 ELECTION OF DIRECTORS – NOMINEES 8 COMPENSATION OF DIRECTORS 14 COMPENSATION DISCUSSION AND ANALYSIS 17 Message from the Compensation and Human Resources Committee 17 Determining Compensation 19 Our Executive Compensation Practices 21 Our Named Executive Officers 27 Our Executive Compensation Program 30 Named Executive Officers’ Compensation 41 STATEMENT OF CORPORATE GOVERNANCE PRACTICES 52 NORMAL COURSE ISSUER BID 66 OTHER INFORMATION 66 Indebtedness of Directors and Senior Executives 66 Additional Information 66 Shareholder Proposals for 2016 Annual Meeting 67 APPROVAL OF MANAGEMENT INFORMATION CIRCULAR 67 SCHEDULE“A” MANDATE OF THE BOARD OF DIRECTORS 68 SCHEDULE“B” LONG-TERM INCENTIVE PLAN 72 SCHEDULE“C” ADVISORY VOTE ON EXECUTIVE COMPENSATION 75 INVITATION TO SHAREHOLDERS INVITATION TO SHAREHOLDERS Dear shareholders: On behalf of the Board of Directors and management of the Company, we are pleased to invite you to attend the annual meeting of shareholders that will be held this year at Le Windsor, 100-1170 Peel Street, Montréal, Québec, Canada, on Thursday, May 5, 2016 at 10:00 a.m., local time. The annual meeting is your opportunity to vote on a number of important matters as well as hear first-hand about our financial performance and strategic plans for the future.The enclosed management information circular describes the business to be conducted at the meeting and provides information on the Company’s executive compensation and corporate governance practices. If you attend in person, you will have the opportunity to interact with and to ask questions to members of the Board of Directors and management. If you cannot attend this meeting in person, you can view a live webcast on the Company’s website at www.gildan.com. Your participation in voting at the meeting is important to us. You can vote by attending in person, or alternatively by telephone, via the internet or by completing and returning the enclosed form of proxy or voting instruction form. Please refer to the “Voting and Proxies” section of this management information circular. We look forward to welcoming you at the meeting and thank you for your continued support. Sincerely, William D. Anderson Chairman of the Board of Directors Glenn J. Chamandy President and Chief Executive Officer MANAGEMENT INFORMATION CIRCULAR|1 SUMMARY SUMMARY The following summary highlights some of the important information you will find in this Management Information Circular. Shareholder Voting Matters VOTING MATTER BOARD VOTE RECOMMENDATION INFORMATION Election of eight directors FOR each nominee pages 8 to 13 Advisory vote on executive compensation FOR page 7 Appointment of KPMG LLP as auditors FOR page 7 Our Director Nominees William D. Anderson Director since 2006 Independent Donald C. Berg Director since 2015 Independent Glenn J. Chamandy Director since 1984 Not Independent Russell Goodman Director since 2010 Independent George Heller Director since 2009 Independent Anne Martin-Vachon Director since 2015 Independent Sheila O’Brien Director since 2005 Independent Gonzalo F. Valdes-Fauli Director since 2004 Independent MANAGEMENT INFORMATION CIRCULAR|2 SUMMARY Highlights of our Corporate Governance Practices We consider strong and transparent corporate governance practices to be an important factor in Gildan’s overall success and we are committed to adopting and adhering to the highest standards in corporate governance. Some of our best practices are: ü8 of 9 current directors are independent üIndependent Chair of the Board üGuidelines for interlocking board memberships üAnnual election of directors (no staggered terms) üDirectors elected individually (no slate voting) üMajority voting for directors üShare ownership guidelines for board members and executives üBoard tenure and term limits üCode of Ethics program üFormal annual board performance assessment üAnnual advisory vote on executive compensation üDirector orientation and continuing education üBoard Diversity Policy Highlights of our Executive Compensation Program Our executive compensation program is designed to link executive pay with Gildan performance and align the interests of our management team with those of Gildan’s shareholders. Some of our compensation highlights are: üAnnual incentive awards subject to achievement of pre-established performance goals tied to financial objectives üSignificant proportion of senior executives’ annual target compensation is “at-risk” üAmount that a senior executive can receive under the short-term incentive plan is capped at two times target üNo minimum guarantee payout under the short-term incentive plan üNo hedging or monetizing of equity awards by executives üUse of an independent compensation consultant üNo excessive perquisites üUse of stress-testing and back-testing to assess alignment between pay and performance üUse of representative and relevant peer groups MANAGEMENT INFORMATION CIRCULAR|3 VOTING AND PROXIES VOTING AND PROXIES Solicitation of Proxies This management information circular (the “Circular”) is sent in connection with the solicitation by the management of Gildan Activewear Inc. (the “Company” or “Gildan”) of proxies to be used at the annual meeting of shareholders of the Company to be held on Thursday, May 5, 2016 (the “Meeting”), at the time, place and for the purposes set forth in the Notice of Annual Meeting of Shareholders (the“Notice of Meeting”), and at any adjournment thereof. The solicitation is being made primarily by mail, but proxies may also be solicited by telephone, facsimile or other personal contact by officers or other employees of the Company. The cost of the solicitation will be borne by the Company other than the cost of solicitation of the Objecting Non-Registered Holders (see the section entitled “Non-Registered Shareholders” below). Appointment of Proxy The persons named as proxyholders in the enclosed form of proxy are directors and officers of the Company. Each shareholder has the right to appoint a person other than the persons designated in the enclosed form of proxy to represent such shareholder at the Meeting. In order to appoint such other person, the shareholder should insert such person’s name in the blank space provided on the form of proxy and delete the names printed thereon or complete another proper form of proxy and, in either case, deliver the completed form of proxy to the transfer agent and registrar of the Company (Computershare Investor Services Inc., 100 University Avenue, 8th Floor, North Tower, Toronto, Ontario, Canada M5J2Y1), no later than 5:00p.m. on the second business day preceding the day of the Meeting or any adjournment thereof at which the proxy is to be used. Revocation of Proxy A shareholder who executes and returns the accompanying form of proxy may revoke the same (a)by instrument in writing executed by the shareholder, or by his or her attorney authorized in writing, and deposited either: (i)at the principal executive offices of the Company, to the attention of the Corporate Secretary of the Company, Tour KPMG, 600 de Maisonneuve Boulevard West, 33rd Floor, Montréal, Québec, Canada H3A 3J2, at any time up to and including the last business day preceding the day of the Meeting or any adjournment thereof at which the proxy is to be used, or (ii)with the chairman of the Meeting on the day of the Meeting or any adjournment thereof, or (b)in any other manner permitted by law. If the shareholder is a corporation, any such instrument of revocation must be executed by a duly authorized officer or attorney thereof. Exercise of Discretion by Proxies The persons named in the enclosed form of proxy will, on a show of hands or any ballot that may be called for, vote (or withhold from voting) the shares in respect of which they are appointed as proxies in accordance with the instructions of the shareholders appointing them. If a shareholder specifies a choice with respect to any matter to be acted upon, the shares will be voted accordingly. If no instructions are given, the shares will be voted FOR the election of the nominees of the board of directors of the Company (the “Board of Directors” or the “Board”) as directors, FOR the advisory resolution (as set out in Schedule “C”) on the Company’s approach to executive compensation, and FOR the appointment of KPMGLLP as auditors. The enclosed form of proxy confers discretionary authority upon the persons named therein with respect to amendments or variations to matters identified in the Notice of Meeting, and with respect to other business which may properly come before the Meeting or any adjournment thereof. As of the date hereof, management of the Company knows of no such amendment, variation or other business to come before the Meeting. If any such amendment or other business properly comes before the Meeting, or any adjournment thereof, the persons named in the enclosed form of proxy will vote on such matters in accordance with their best judgement. Voting Shares and Principal Holders Thereof As of March 9, 2016, there were 242,333,987 common shares of the Company (the “Common Shares”) issued and outstanding. The number of Common Shares, as well as all numbers of Options and RSUs (as such terms are defined in the section entitled “Types of Equity Incentives Awarded”) stated in this Circular reflect the two-for-one share split of the MANAGEMENT INFORMATION CIRCULAR|4 VOTING AND PROXIES Common Shares effected by way of a share dividend on March 27, 2015. Each Common Share entitles its holder to one vote with respect to the matters voted at the Meeting. Holders of Common Shares whose names are registered on the lists of shareholders of the Company as at the close of business, Montréal time, on March 9, 2016, being the date fixed by the Company for determination of the registered holders of Common Shares who are entitled to receive notice of the Meeting, will be entitled to exercise the voting rights attached to the Common Shares in respect of which they are so registered at the Meeting, or any adjournment thereof, if present or represented by proxy thereat. As of March 9, 2016, there was an aggregate of 242,333,987 votesattached to the Common Shares entitled to be voted at the Meeting or any adjournment thereof. To the knowledge of the directors and officers of the Company, the only person who beneficially owns, directly or indirectly, or exercises control or direction over, voting securities carrying 10% or more of the voting rights attached to any class of voting securities of the Company, as at March 9, 2016, is Fidelity Management& Research Company, a wholly-owned subsidiary of FMR LLC, which, together with its affiliates, owns approximately 28 million Common Shares, representing approximately 11.6% of the voting rights attached to all Common Shares according to the latest publicly available information. Non-Registered Shareholders Only registered shareholders or the persons they appoint as their proxies are permitted to vote at the Meeting. However, in many cases, Common Shares beneficially owned by a person (a “Non-Registered Holder”) are registered either: (i)in the name of an intermediary that the Non-Registered Holder deals with in respect of his or her Common Shares (an “Intermediary”), such as securities dealers or brokers, banks, trust companies and trustees or administrators of self-administered RRSPs, TFSAs, RRIFs, RESPs and similar plans, or (ii)in the name of a clearing agency of which the Intermediary is a participant. In accordance with National Instrument 54-101 of the Canadian Securities Administrators entitled “Communication with Beneficial Owners of Securities of a Reporting Issuer”, the Company has distributed copies of the Notice of Meeting and this Circular (collectively, the “Meeting Materials”) to the clearing agencies and Intermediaries for distribution to Non-Registered Holders. Intermediaries are required to forward the Meeting Materials to Non-Registered Holders, and often use a service company (such as Broadridge in Canada) for this purpose. Non-Registered Holders will either: (a) Typically be provided with a computerized form (often called a “voting instruction form”) which is not signed by the Intermediary and which, when properly completed and signed by the Non-Registered Holder and returned to the Intermediary or its service company, will constitute voting instructions which the Intermediary must follow.In certain cases, the Non-Registered Holder may provide such voting instructions to the Intermediary or its service company through the Internet or through a toll-free telephone number; or (b) Less commonly, be given a proxy form which has already been signed by the Intermediary (typically by a facsimile, stamped signature), which is restricted to the number of Common Shares beneficially owned by the Non-Registered Holder but which is otherwise not completed. In this case, the Non-Registered Holder who wishes to submit a proxy should properly complete the proxy form and submit it to Computershare Investor Services Inc. (Attention: Proxy Department), 100University Avenue, 8th Floor, North Tower, Toronto, Ontario M5J2Y1. In either case, the purpose of these procedures is to permit Non-Registered Holders to direct the voting of the Common Shares that they beneficially own. Should a Non-Registered Holder who receives a voting instruction form wish to vote at the Meeting in person (or have another person attend and vote on behalf of the Non-Registered Holder), the Non-Registered Holder should print his or her own name, or that of such other person, on the voting instruction form and return it to the Intermediary or its service company. Should a Non-Registered Holder who receives a proxy form wish to vote at the Meeting in person (or have another person attend and vote on behalf of the Non-Registered Holder), the Non-Registered Holder should strike out the MANAGEMENT INFORMATION CIRCULAR|5 BUSINESS OF THE MEETING names of the persons set out in the proxy form and insert the name of the Non-Registered Holder or such other person in the blank space provided and submit it to Computershare Investor Services Inc. at the address set out above. In all cases, Non-Registered Holders should carefully follow the instructions of their Intermediary, including those regarding when, where and by what means the voting instruction form or proxy form must be delivered. A Non-Registered Holder may revoke voting instructions that have been given to an Intermediary at any time by written notice to the Intermediary. Management of the Company does not intend to pay for an Intermediary to deliver the Meeting Materials to Non-Registered Holders who have objected to their Intermediary disclosing ownership information about them to the Company (“Objecting Non-Registered Holders”). Objecting Non-Registered Holders will not receive the Meeting Materials unless the Objecting Non-Registered Holder’s Intermediary assumes the costs of delivery. BUSINESS OF THE MEETING Election of Directors The articles of the Company provide that the Board of Directors shall consist of not less than five and not more than twelve directors.Except where authority to vote on the election of directors is withheld, the persons named in the enclosed form of proxy or voting instruction form intend to vote FOR the election of the nominees whose names are hereinafter set forth, all of whom are currently members of the Board of Directors and have been members since the dates indicated below. If prior to the Meeting, any of the nominees shall be unable or, for any reason, become unwilling to serve as a director, it is intended that the discretionary power granted by the form of proxy or voting instruction form shall be used to vote for any other person or persons as directors.Each director is elected for a one-year term ending at the next annual meeting of shareholders or when his or her successor is elected, unless he or she resigns or his or her office otherwise becomes vacant. The Board of Directors and management of the Company have no reason to believe that any of the said nominees will be unable or will refuse to serve, for any reason, if elected to office. Nomination Process The process to nominate the Company’s directors, including the Board skills matrix and Board succession planning and renewal, is described in the section entitled “Director Selection” in the Statement of Corporate Governance Practices of this Circular. Diversity The Board is committed to diversity and inclusion at Gildan and has adopted a formal Board Diversity Policy to support this commitment at the Board level. In that regard, the Board will consider diversity, including gender, when reviewing qualified candidates for recommendation for appointment to the Board to ensure that the Board is comprised of a diverse membership. Currently, two of the eight nominees proposed for election to the Board of Directors (representing 25%) are women. Nominees The tables found in the section of this Circular entitled “Election of Directors - Nominees” provide the profile of the nominees proposed for election to the Board of Directors.Included in these tables is information relating to each nominee’s experience, qualifications, areas of expertise, attendance at Board and committee meetings, ownership of Gildan securities, as well as other public company board memberships. One of Gildan’s directors, Russ Hagey, will not be standing for re-election this year, with the result that the Board is nominating eight directors to be elected at the Meeting. As you will note from the enclosed form of proxy or voting instruction form, shareholders may vote for each director individually. MANAGEMENT INFORMATION CIRCULAR|6 BUSINESS OF THE MEETING Majority Voting Policy The Board of Directors has adopted a policy providing that in an uncontested election of directors, any nominee who receives a greater number of votes “withheld” than votes “for” his or her nomination will tender his or her resignation to the Board of Directors promptly following the shareholders’ meeting. The Corporate Governance and Social Responsibility Committee will consider the offer of resignation and will make a recommendation to the Board of Directors on whether to accept it. The Board of Directors will make its final decision and announce it in a press release within ninety days following the shareholders’ meeting. A director who tenders his or her resignation pursuant to this policy will not participate in any meeting of the Board of Directors or the Corporate Governance and Social Responsibility Committee at which the resignation is considered. Appointment of Auditors KPMGLLP (“KPMG”), chartered accountants, has served as auditors of the Company since fiscal 1996. In fiscal 2015, in addition to retaining KPMG to report upon the annual consolidated financial statements of the Company, the Company retained KPMG to provide various audit, audit-related, and non-audit services. The aggregate fees billed for professional services by KPMG for each of the last two fiscal periods were as follows: Audit Fees— The aggregate audit fees billed by KPMG were $2,327,000 for the fifteen-month 2015 fiscal period and $2,199,000 for fiscal 2014. These services consisted of professional services rendered for the annual audit of the Company’s consolidated financial statements and the quarterly reviews of the Company’s interim financial statements, consultation concerning financial reporting and accounting standards, and services provided in connection with statutory and regulatory filings or engagements. The fees for the annual audit of the Company’s consolidated financial statements include fees relating to KPMG’s audit of the effectiveness of the Company’s internal control over financial reporting. Audit-Related Fees— The aggregate audit-related fees billed by KPMG were $322,000 for the fifteen-month 2015 fiscal period and $386,000 for fiscal 2014. These services consisted of due diligence services relating to business acquisitions and also translation services in both years. Such due diligence services related primarily to financial accounting and internal control issues. Tax Fees— The aggregate tax fees billed by KPMG were $1,001,000 for the fifteen-month 2015 fiscal period and $668,000 for fiscal 2014. These services consisted of tax compliance, including assistance with the preparation and review of tax returns, the preparation of annual transfer pricing studies, and tax advisory services relating to domestic and international taxation. All Other Fees— The aggregate fees billed by KPMG for all other professional services rendered were $125,000 for the fifteen-month 2015 fiscal period and nil for fiscal 2014. All fees paid and payable by the Company to KPMG in fiscal 2015 were pre-approved by the Company’s Audit and Finance Committee pursuant to the procedures and policies set forth in the Audit and Finance Committee mandate. Except where authorization to vote with respect to the appointment of auditors is withheld, the persons designated in the enclosed form of proxy or voting instruction form intend to vote FOR the reappointment of KPMG, as auditors of the Company, to hold office until the close of the next annual meeting of shareholders at such remuneration as may be recommended by the Audit and Finance Committee and fixed by the Board. Advisory Vote on Executive Compensation The Board of Directors, through its Compensation and Human Resources Committee, has spent considerable time and effort overseeing the implementation of Gildan’s executive compensation program and the Board is satisfied that this program is aligned with the Company’s performance and reflects competitive market practices. The Board is also committed to maintaining an ongoing engagement process with the Company’s shareholders by adopting effective measures to receive shareholder feedback. In this light, the Board of Directors wishes to offer Gildan’s shareholders the opportunity to cast at the Meeting an advisory vote on the Company’s approach to executive compensation as disclosed in the section entitled “Compensation MANAGEMENT INFORMATION CIRCULAR|7 ELECTION OF DIRECTORS - NOMINEES Discussion and Analysis” of this Circular. This section discusses the Company’s executive compensation philosophy, objectives, policies and practices and provides important information on the key components of Gildan’s executive compensation program. It explains how Gildan’s executive compensation program is based on a pay-for-performance approach that is aligned with the long-term interests of the Company’s shareholders. The Board of Directors recommends that shareholders indicate their support for the Company’s approach to executive compensation disclosed in this Circular by voting FOR the advisory resolution (the full text of which is reproduced at Schedule“C” to this Circular).Unless contrary instructions are indicated on the proxy form or the voting instruction form, the persons designated in the enclosed form of proxy or voting instruction form intend to vote FOR this advisory resolution. As this is an advisory vote, the Board of Directors will not be bound by the results of the vote. However, the Board will take the results of the vote into account, together with feedback received from shareholders, when considering its approach to executive compensation in the future. Results of the vote will be disclosed in the report of voting results and in next year’s management information circular. ELECTION OF DIRECTORS - NOMINEESIRECTORS – NOMINEES The following tables include profiles of each nominated director with a description of his or her experience, qualifications, areas of expertise, participation on the Board and its committees, ownership of Gildan securities, as well as other public company board memberships. A more detailed description of each nominee’s competencies is described in the section entitled “Skills and Experience of Directors” in the Statement of Corporate Governance Practices. Areas of Expertise: ·Finance ·Accounting ·Human resources ·International business and markets William D. Anderson Age 66 Toronto, Ontario, Canada Director since May 2006 Independent(1) William D. Anderson has had a career as a business leader in Canada spanning over thirty years. Mr. Anderson joined the Bell Canada organization in 1992, where from 1998 to 2001, he served as Chief Financial Officer of BCE Inc., Canada’s largest telecommunications company. From 2001 to 2005, Mr. Anderson served as President of BCE Ventures, the strategic investment unit of BCE Inc. and, from 2001 to 2007, he was the Chairman and Chief Executive Officer of Bell Canada International Inc., a subsidiary of BCE Inc. formed to invest in telecommunications operations outside Canada.Prior to joining the Bell Canada organization, Mr. Anderson was in public practice for nearly twenty years with the accounting firm KPMG LLP, where he was a partner for eleven years. Mr. Anderson also serves on the Board of Directors of TransAlta Corporation, a power generation and energy marketing firm, where he is a member of the Human Resources Committee and the Governance and Environment Committee. He also serves on the Board of Directors of Sun Life Financial Inc., an international financial services organization, where he is also the Chairman of the Audit and Conduct Review Committee as well as a member of the Risk Review Committee. Mr. Anderson was educated at the University of Western Ontario and is a Fellow of the Institute of Chartered Accountants of Ontario and a Fellow of the Institute of Corporate Directors. . Board/Committee Membership and Attendance in 2015(2) Public Board Memberships Chairman of the Board(7) 100% TransAlta Corporation – Power generation and energy Sun Life Financial – International financial services organization Voting Results In Favour 99.86% 99.21% Securities Held As at Common Shares(3) DSUs(4) Total Common Shares and DSUs Total Market Value of Common Shares and DSUs(5) Minimum Shareholding Requirement(6) Meets Requirement Mar. 9, 2016 Yes Dec. 11, 2014 Change Nil MANAGEMENT INFORMATION CIRCULAR|8 ELECTION OF DIRECTORS - NOMINEES Areas of Expertise: ·Finance ·Accounting ·Sales and marketing Donald C. Berg Age 60 Prospect, Kentucky, United States Director since February 2015 Independent(1) Donald C. Berg is Chief Executive Officer at Comfy Cow LLC, a privately held Louisville, Kentucky-based purveyor of specialty gourmet ice cream through its chain of retail shops as well as in fine grocery stores in the Midwest. Mr. Berg retired in April 2014 as Executive Vice President, Chief Financial Officer at Brown-Forman Corporation, a U.S. based producer and marketer of fine quality beverage alcohol brands and one of the largest companies in the global wine and spirits industry. Mr. Berg’s career at Brown-Forman Corporation spanned over 25 years, where he held various executive positions including as President of its Advancing Markets Group, President of Brown-Forman Spirits Americas, the company’s largest operating group, head of its corporate development and strategy functions and director of its mergers and acquisitions group. Prior to joining Brown-Forman, Mr. Berg has had a wide variety of finance, sales and marketing roles with respected national and international firms after beginning his career as a certified chartered public accountant with Ernst & Whinney. Mr. Berg is also a member of the Board of Directors of Meredith Corporation, a publicly-held media and marketing company, where he is also a member of the Audit Committee and the Finance Committee. He holds a Master of Business Administration from the Wharton School of Business and earned his Bachelor of Arts degree in accounting and business administration from Augustana College in Illinois. Board/Committee Membership and Attendance in 2015(2) Public Board Memberships Board of Directors 80% Meredith Corporation – Media and marketing company Audit and Finance Committee 100% Corporate Governance and Social Responsibility Committee 100% Voting Results In Favour 2015 99.89% 2014 N/A (13) Securities Held As at Common Shares(3) DSUs(4) Total Common Shares and DSUs Total Market Value of Common Shares and DSUs(5) Minimum Shareholding Requirement(6) Meets Requirement Mar. 9, 2016 No(14) Dec. 11, 2014 Nil Change Areas of Expertise: ·Apparel and textile ·Manufacturing · Cotton and Yarn ·Sales and marketing Glenn J. Chamandy Age 54 Montréal, Québec, Canada Director since May 1984 Not Independent (Management) Glenn J. Chamandy is one of the founders of the Company and has devoted his entire career to building Gildan into an industry leader. Mr. Chamandy has been involved in various textile and apparel businesses for over thirty years. Prior to his appointment as President and Chief Executive Officer in 2004, the position which he currently holds. Mr. Chamandy served as a Co-Chief Executive Officer and Chief Operating Officer of Gildan. Board/Committee Membership and Attendance in 2015(8) Public Board Memberships Board of Directors 100% None Voting Results In Favour 99.97% 99.97% Securities Held As at Common Shares(3) Options Exercisable(9) RSUs(10) Total Market Value of Common Shares Options Exercisable and RSUs(11) Minimum Shareholding Requirement(6) Meets Requirement Mar. 9, 2016 Nil Yes Dec. 11, 2014 Change MANAGEMENT INFORMATION CIRCULAR|9 ELECTION OF DIRECTORS - NOMINEES Areas of Expertise: ·Finance ·Accounting ·Mergers and acquisitions ·International business and markets Russell Goodman Age 62 Mont Tremblant, Québec, Canada Director since December 2010 Independent(1) Russell Goodman has had a career in business for over 35 years. Since 2010, Mr. Goodman has been a corporate director and business advisor.He is presently a member of the Board of Directors and Audit Committee of Metro Inc., a leader in the grocery and pharmacy sectors in Canada. He is a member of the Board of Directors, Chairman of the Audit Committee and member of the Human Resources Committee of Whistler Blackcomb Holdings Inc., North America's largest mountain resort. He is also a member of the Board of Directors and Chairman of the Audit Committee of Northland Power Inc., a leading independent power producer. From 1998 to June 2011, Mr. Goodman was a partner of PricewaterhouseCoopers LLP, where he was a member of the Americas’ and Canadian Leadership teams. During that period, he served as Managing Partner of Project Finance and Privatization for the Americas, Global Leader for Transportation Services, Managing Partner of the Montréal office and Canadian Managing Partner of the Private Equity and Transactions businesses. In the not-for-profit sector, Mr. Goodman serves on a number of boards, including Pointe-à-Callière Museum Foundation, where he is Chairman of the Board. He previously served as President of the Canadian Club of Montréal. He is a Fellow of the Order of Chartered Professional Accountants of Quebec and is certified by the Institute of Corporate Directors.Mr. Goodman was educated at McGill University. Board/Committee Membership and Attendance in 2015(2) Public Board Memberships Board of Directors 100% Whistler Blackcomb Holdings Inc. – Four-season mountain resort Chairman of the Audit and Finance Committee(12) 100% Metro Inc. – Food and pharmaceutical distribution Compensation and Human Resources Committee 100% Northland Power Inc. – Power producer Voting Results In Favour 2015 99.14% 2014 99.51% Securities Held As at Common Shares(3) DSUs(4) Total Common Shares and DSUs Total Market Value of Common Shares and DSUs(5) Minimum Shareholding Requirement(6) Meets Requirement Mar. 9, 2016 Yes Dec. 11, 2014 Change Nil Areas of Expertise: ·Retail ·Sales and marketing ·Manufacturing and product development ·Human resources George Heller Age 68 Toronto, Ontario, Canada Director since December 2009 Independent(1) George Heller has had a career as a business leader in the retail sector that spans over forty years. From 1999 to 2006, Mr. Heller served as President and Chief Executive Officer of the Hudson’s Bay Company, Canada’s largest diversified general merchandise retailer, operating more than 600 retail outlets in Canada under four banners: the Bay, Zellers, Home Outfitters and Fields. Prior to that, Mr. Heller was President and Chief Executive Officer of Zellers, the mass merchandise retailer of the Hudson’s Bay Company and a leading Canadian mass merchandise department store. Mr. Heller has also held a number of other key positions in the retail industry, including as President and Chief Executive Officer of Kmart Canada, discount department stores, President, North America & Europe of Bata Industries Ltd., an international footwear manufacturer, and Executive Vice-President of Woodwards Department Stores, a department store chain. Mr. Heller also served as President and Chief Executive Officer of the Victoria Commonwealth Games and was the President and a member of the Board of Directors of the Commonwealth Games of Canada Foundation, a fundraising organization for amateur athletes. Mr. Heller also serves on the Board of the Asia Pacific Foundation of Canada, a not-for-profit think-tank on Canada’s relations with Asia, where he is Chair of the Investment Committee. Mr. Heller has acted since 2008 as Honorary Consul General of Thailand and as Honorary Trade Advisor to the Government of Thailand since 2000. Mr. Heller has received Honorary Doctorates from Ryerson University and the University of Victoria. Board/Committee Membership and Attendance in 2015(2) Public Board Memberships Board of Directors 100% None Corporate Governance and Social Responsibility Committee 100% Compensation and Human Resources Committee 100% Voting Results In Favour 2015 99.63% 2014 99.83% Securities Held As at Common Shares(3) DSUs(4) Total Common Shares and DSUs Total Market Value of Common Shares and DSUs(5) Minimum Shareholding Requirement(6) Meets Requirement Mar. 9, 2016 Yes Dec. 11, 2014 Change Nil MANAGEMENT INFORMATION CIRCULAR|10 ELECTION OF DIRECTORS - NOMINEES Areas of Expertise: ·Retail ·Marketing and sales ·Brand management ·Strategy Anne Martin-Vachon Age 54 St. Pete Beach, Florida, United States Director since February 2015 Independent(1) Anne Martin-Vachon is currently a consultant in the beauty and cosmetics industry, with a focus on strategy, brand management and expanding international markets. Prior to this, Ms. Martin-Vachon was Chief Merchandising, Planning and Programming Officer at HSN, Inc., a leading interactive multi-channel entertainment and lifestyle retailer that operates two business segments, HSN and Cornerstone. Before joining HSN, Ms. Martin-Vachon held various executive positions in the consumer packaged goods and retail industry, including as Chief Marketing Officer at Nordstrom, Inc., a leading fashion specialty retailer operating 293 stores in 38 U.S. states, Chief Executive Officer at Lise Watier Cosmétiques, Inc., a Canadian-based beauty and skincare company, and Chief Marketing Officer at Bath & Body Works, LLC, which operates retail stores for personal care products.Ms. Martin-Vachon began her career at The Procter & Gamble Company, where she spent more than twenty years in a variety of leadership positions across the company’s portfolio of beauty, personal care and household brands. She is on the Board of Governors of Cosmetic Executive Women, a beauty industry organization. Ms. Martin-Vachon holds a Master of Business Administration from McGill University and earned her Bachelor of Arts degree in business administration at the University of Québec in Trois-Rivières. Board/Committee Membership and Attendance in 2015(2) Public Board Memberships Board of Directors 100% None Corporate Governance and Social Responsibility Committee 100% Compensation and Human Resources Committee 100% Voting Results In Favour 2015 99.97% 2014 N/A(15) Securities Held As at Common Shares(3) DSUs(4) Total Common Shares and DSUs Total Market Value of Common Shares and DSUs(5) Minimum Shareholding Requirement(6) Meets Requirement Mar. 9, 2016 No(16) Dec. 11, 2014 Nil Nil Nil N/A Change Areas of Expertise: ·Human resources ·Public and government affairs ·Multinational operations ·Large capital-intensive industry Sheila O’Brien Age 68 Calgary, Alberta, Canada Director since June 2005 Independent(1) Sheila O’Brien is a business advisor, corporate director and President of Belvedere 1 Investments Ltd. She has over thirty years’ experience in the oil and gas, pipeline and petrochemical sectors in Canada, the United States and Europe. She has held executive positions in the areas of human resources, investor relations, public affairs and government relations with Amoco International, Petro-Canada and Nova Chemicals Corporation. She created and implemented an innovative workforce restructuring program based on the dignity of the employee, which was designated a Worldwide Best Practice by Watson Wyatt International Consultancy. In addition, she has been active in the not-for-profit sector, having served on over 25 boards of directors, dealing primarily with human rights, women’s rights and giving voice to marginalized members of society, and is the founder of several enduring community events celebrating the accomplishments of women. She was invested in the Order of Canada in 1998 and was awarded the Diamond Jubilee Medal in 2012 for community service. She has served on the boards of directors of TransForce Income Fund, Canada’s largest trucking enterprise, publicly-traded and headquartered in Montréal, Skye Resources, a Vancouver-based, publicly-traded nickel mining company with assets in Guatemala, CFM Majestic, a Mississauga-based publicly-traded fireplace manufacturing company, and Advantage Oil & Gas Ltd., an Alberta-based publicly-traded oil and natural gas company. She currently serves on the Board of Directors of Alberta Energy Regulator, a regulatory body with a mandate to provide for the environmentally responsible development of Alberta’s energy resources, as well as PPP Canada, a federal crown corporation with a mandate to improve the delivery of public infrastructure. Ms. O’Brien is a graduate of the MTC program at the University of Western Ontario, and completed a one-year sabbatical on creativity and innovation at various U.S. schools in 1990. Board/Committee Membership and Attendance in 2015(2) Public Board Memberships Board of Directors 100% None Chair of the Compensation and Human Resources Committee 100% Audit and Finance Committee 100% Voting Results In Favour 2015 99.32% 2014 99.73% Securities Held As at Common Shares(3) DSUs(4) Total Common Shares and DSUs Total Market Value of Common Shares and DSUs(5) Minimum Shareholding Requirement(6) Meets Requirement Mar. 9, 2016 Yes Dec. 11, 2014 Change Nil MANAGEMENT INFORMATION CIRCULAR|11 ELECTION OF DIRECTORS - NOMINEES Areas of Expertise: ·Finance ·International business and markets Gonzalo F. Valdes-Fauli Age 69 Key Biscayne, Florida, United States Director since October 2004 Independent(1) Gonzalo F. Valdes-Fauli is Chairman of the Board of BroadSpan Capital LLC, an investment banking firm specializing in financial advisory services. Mr. Valdes-Fauli retired from Barclays Bank PLC, a major UK-based global bank, in 2001, where he held the position of Vice-Chairman, Barclays Capital, and Group Chief Executive Officer, Latin America. Mr.Valdes-Fauli also serves on the Board of Directors of The Blue Foundation, a health insurance provider wholly owned by The Blue Cross and Blue Shield of Florida, and was Chairman of the Board of Republic Bank of Dominican Republic, a financial services provider, until November 2007.He is Trustee Emeritus of the University of Miami and Spring Hill College in Mobile, Alabama.Mr. Valdes-Fauli holds a Master’s Degree in international finance from Thunderbird Graduate School for International Management. N Board/Committee Membership and Attendance in 2015(2) Public Board Memberships Board of Directors 100% None Chairman of the Corporate Governance and Social Responsibility Committee 100% Audit and Finance Committee 100% Voting Results In Favour 2015 99.86% 2014 99.90% Securities Held As at Common Shares(3) DSUs(4) Total Common Shares and DSUs Total Market Value of Common Shares and DSUs(5) Minimum Shareholding Requirement(6) Meets Requirement Mar. 9, 2016 Yes Dec. 11, 2014 Change Nil “Independent” refers to the standards of independence established under Section 303A.02 of the New York Stock Exchange Listed Company Manual, Section 301 of the Sarbanes-Oxley Act of 2002 and Section 1.2 of the Canadian Securities Administrators’ National Instrument 58-101 (Disclosure of Corporate Governance Practices). In addition to attending all meetings of the Board and its committees on which they sit, directors are encouraged to attend and, in practice, do attend other committee meetings on a non-voting basis. Directors are not paid additional fees for such attendance. “Common Shares” refers to the number of Common Shares beneficially owned by the director, as at March 9, 2016 and December 11, 2014, respectively. “DSUs” (as defined in the section entitled “Director Share Ownership Policy”) refers to the number of deferred share units held by the director as at March 9, 2016 and December 11, 2014, respectively. “Total Market Value of Common Shares and DSUs” is determined by multiplying the closing price of the Common Shares on the Toronto Stock Exchange (“TSX”) on each of March 9, 2016 ($36.66) and December 11, 2014 ($32.19), respectively, by the number of Common Shares and deferred share units held as atMarch 9, 2016 and December 11, 2014, respectively. See the section entitled “Director Share Ownership Policy”. For Glenn J. Chamandy’s minimum share ownership requirement as President and Chief Executive Officer, see the sections entitled “Executive Share Ownership Policy”. The 3,000,000 Common Shares owned by a family foundation controlled by Mr. Chamandy are not included in the minimum share ownership calculation. As Chairman of the Board, William D. Anderson is not a member of any Board committee, although he attends all committee meetings on a non-voting basis. Glenn J. Chamandy is not a member of the Board committees.He attends all committee meetings as a non-voting participant at the invitation of the committee chairs. “Options Exercisable” refers to the number of Options (as defined under the section entitled “Long-Term Incentives”) awarded to Glenn J. Chamandy and which are exercisable as at March 9, 2016 and December 11, 2014, respectively. “RSUs” refers to the number of Treasury RSUs and Performance RSUs (as such terms are defined under the section entitled “Long-Term Incentives”) held by Glenn J. Chamandy as at March 9, 2016 and December 11, 2014, respectively. The value of Common Shares is determined by multiplying the number of Common Shares held on each of March 9, 2016 and December 11, 2014 by the closing price of the Common Shares on the TSX on March 9, 2016 ($36.66) and on December 11, 2014 ($32.19), respectively. RSUs are comprised of Treasury RSUs and Performance RSUs, as such terms are defined under the section entitled “Long-Term Incentives”. The aggregate value of such RSUs is determined by multiplying the number of RSUs held on each of March 9, 2016 and December 11, 2014 by the closing price of the Common Shares on the TSX on March 9, 2016 ($36.66) and on December 11, 2014 ($32.19), respectively. For the purposes of calculating the value of RSUs, Performance RSUs are assumed to vest at target, which represents 100% of the number of RSUs held at the relevant date. The aggregate value of the RSU awards held as at March 9, 2016 and December 11, 2014 would amount to $12,258,297 and $25,730,433, respectively, assuming the Performance RSUs achieve maximum vesting of 200% of the number of RSUs held at the relevant date. The value of the exercisable Options (as defined under the section entitled “Long-Term Incentives”) is calculated based on the difference between the closing price of the Common Shares on the TSX on March 9, 2016 ($36.66) and on December 11, 2014 ($32.19), respectively, and the exercise price of the Options, multiplied by the number of exercisable Options held as at March 9, 2016, and December 11, 2014, respectively. Currently, Russell Goodman serves on the audit committees of three public companies in addition to Gildan’s Audit and Finance Committee. The Board has determined in light of Russell Goodman’s extensive knowledge and experience, as well as his ability to devote the time required to serve on the Board and its committees, that this simultaneous service on the audit committees of four public companies does not impair his ability to serve as Chairman of Gildan’s Audit and Finance Committee. Donald C. Berg was appointed to the Board on February 5, 2015. Donald C. Berg, who was appointed to the Board on February 5, 2015, has a period of five years to meet the minimum shareholding requirement. See the section entitled “Director Share Ownership Policy”. Anne Martin-Vachon was appointed to the Board on February 5, 2015. MANAGEMENT INFORMATION CIRCULAR|12 ELECTION OF DIRECTORS - NOMINEES Anne Martin-Vachon, who was appointed to the Board on February 5, 2015 has a period of five years to meet the minimum shareholder requirement. See the section entitled “Director Share Ownership Policy”. In addition to the 509,144 Common Shares owned by Glenn J. Chamandy, 3,000,000 are owned by a family foundation controlled by Mr. Chamandy and are not included in the minimum share ownership calculation. During fiscal 2015, Glenn J. Chamandy transferred 3,000,000 Common Shares to a family foundation established for philanthropic purposes, and 5,000,000 Common Shares to an independent trust for the benefit of his family for estate planning purposes. No Common Directorships As at March 9, 2016, no members of the Board of Directors served together on any outside boards. To maintain director independence and to avoid potential conflicts of interest, the Board reviews the number of board interlocks among its directors. Unless otherwise determined by the Board, no more than two directors may serve together on the board of another public company, and directors may not serve together on the boards of more than two other public companies. Voting Results of 2015 Annual Meeting The voting results for the election of directors at the 2015 annual meeting of shareholders of the Company were as follows: Nominees For Withheld Number % Number % William Anderson 99.86% 0.14% Donald C. Berg 99.89% 0.11% Glenn J. Chamandy 99.97% 0.03% Russell Goodman 99.14% 0.86% Russ Hagey 99.39% 0.61% George Heller 99.63% 0.37% Anne Martin-Vachon 99.97% 0.03% Sheila O’Brien 99.32% 0.68% Gonzalo F. Valdes-Fauli 99.86% 0.14% Director Tenure The following chart indicates the number of years the current directors have dedicated to the Company’s Board as of January 3, 2016: MANAGEMENT INFORMATION CIRCULAR|13 COMPENSATION OF DIRECTORS COMPENSATION OF DIRECTORS The Company’s director compensation program is designed (i) to attract and retain the most qualified individuals to serve on the Board of Directors and its Committees, (ii) to align the interests of the directors with the long-term interests of the Company’s shareholders, and (iii) to provide appropriate compensation for the risks and responsibilities related to being an effective director. The Corporate Governance and Social Responsibility Committee is mandated by the Board to review regularly the amount and form of compensation of directors who are not employees or officers of the Company (“Outside Directors”). Accordingly, every second year, the Corporate Governance and Social Responsibility Committee engages an independent advisor to provide advice on Outside Director compensation for this purpose. In both fiscal 2012 and fiscal 2014, the Corporate Governance and Social Responsibility Committee retained Mercer (Canada)Limited (“Mercer”) to review the compensation of Outside Directors. In its review, Mercer benchmarks the Company’s Outside Director compensation structure against market compensation data gathered from the same Proxy Reference Group (as defined in the section entitled “Benchmarking Practices”) used to benchmark executive compensation, as well as North American organizations of comparable revenue size. Based on the results of Mercer’s benchmarking studies, the Corporate Governance and Social Responsibility Committee then recommends to the Board any adjustments to the Outside Directors’ compensation that may be necessary or appropriate to achieve the objectives of the Company’s director compensation program. In this regard, based on the results of Mercer’s benchmarking study, the Corporate Governance and Social Responsibility Committee recommended, and the Board of Directors approved, an adjustment to Outside Directors’ compensation to market competitive levels, effective January 4, 2016, the first day of fiscal 2016. Annual Retainers and Attendance Fees Annual retainers and attendance fees are paid to the Outside Directors on the following basis (all amounts are in U.S. dollars): Type of Compensation Annual Compensation Annual Compensation Effective from Effective January 1, 2013 to January 3, 2016 January 4, 2016 (US$) (US$) Board Chair Retainer Board Retainer Committee Chair Retainer - Audit and Finance - Compensation and Human Resources - Corporate Governance Committee Member Retainer - Audit and Finance Nil Nil - Compensation and Human Resources Nil Nil - Corporate Governance Nil Nil Meeting Attendance Fees - Board meeting - Committee meeting - Annual shareholders’ meeting Includes the Board and committee retainers and meeting attendance fees. US$125,000 of the Board Chair retainer is paid in deferred share units, irrespective of whether the Board Chair has met the minimum share ownership requirements.See the section entitled “Director Share Ownership Policy”. MANAGEMENT INFORMATION CIRCULAR|14 COMPENSATION OF DIRECTORS A portion of the Board retainer (US$70,000 until January 3, 2016 and US$75,000 as of January 4, 2016) is paid in deferred share units, irrespective of whether the director’s minimum share ownership requirements have been met.See the section entitled “Director Share Ownership Policy”. US$5,000 of the Audit and Finance Committee Chair retainer is paid in deferred share units, irrespective of whether the Committee Chair has met the minimum share ownership requirements. All Outside Directors are paid meeting attendance fees except for the Board Chair, whose meeting attendance fees are included in the Board Chair retainer. For a summary of the total compensation earned by each Outside Director during the fifteen-month fiscal period ended January 3, 2016, please refer to the section entitled “Total Compensation of Outside Directors”. The President and Chief Executive Officer is the only executive director of the Company and is not compensated in his capacity as a director. Outside Directors are reimbursed for travel and other out-of-pocket expenses incurred in attending Board or committee meetings and the annual shareholders’ meeting. Director Share Ownership Policy The Board of Directors believes that the economic interests of directors should be aligned with those of the Company’s shareholders. To achieve this, the Board has adopted a formal share ownership policy (the “Director Share Ownership Policy”) pursuant to which each Outside Director is expected to establish, over a period of five years, ownership of an amount of Common Shares and/or deferred share units (“DSUs”) which is equivalent in value to three times the annual Board retainer (based on the market value of the Common Shares on the New York Stock Exchange (the “NYSE”)), and subsequently maintain such minimum ownership position for the duration of his or her tenure as a director. Furthermore, the Company’s Insider Trading Policy prohibits all insiders of the Company, including directors, from purchasing financial instruments, such as prepaid variable forward contracts, equity swaps, collars or units of exchange funds that are designed to monetize, hedge or offset a decrease in the market value of equity securities granted to such insiders as compensation or held directly or indirectly by the insider. Deferred Share Unit Plan The Company has adopted a deferred share unit plan (the “DSUP”) for the Outside Directors to align their economic interests with those of the Company’s shareholders and to assist them in meeting the requirements of the Director Share Ownership Policy. The DSUP became effective as of the first quarter of fiscal 2005. Effective January 1, 2013 to January 3, 2016, each Outside Director received DSUs valued on an annual basis at US$70,000 out of a total annual Board retainer fee of US$140,000. The Chairman of the Board received DSUs valued on an annual basis at US$125,000 out of a total annual Board Chair retainer fee of US$275,000. In addition, the Audit and Finance Committee Chair received DSUs valued on an annual basis at US$5,000 out of a total annual retainer fee of US$20,000. In July 2015, on the recommendation of the Corporate Governance and Social Responsibility Committee, the Board amended the annual retainers and attendance fees for Outside Directors, effective January 4, 2016, the first day of fiscal 2016, with the result that each Outside Director receives DSUs valued on an annual basis at US$75,000 out of a total annual Board retainer fee of US$150,000 and the Chairman of the Board receives DSUs valued on an annual basis at US$150,000 out of a total annual Board Chair retainer fee of US$275,000. See the section entitled “Annual Retainers and Attendance Fees”. Under the DSUP, the portion of the retainers paid in DSUs is payable quarterly, even if the Outside Director has achieved the minimum shareholding requirement under the Director Share Ownership Policy. In addition, Outside Directors may elect to receive in the form of DSUs any or all of the remaining balance of the fees payable in respect of serving as a director. Under the DSUP, Outside Directors are granted, as of the last day of each fiscal quarter of the Company, a number of DSUs determined on the basis of the amount of deferred remuneration payable to such director in respect of such quarter divided by the value of a DSU. The value of a DSU is based on the average of the closing prices of the Common Shares on the NYSE for the fivetrading days immediately preceding the date of the calculation (the “DSU Value”), which for this purpose is the last day of each fiscal quarter of the Company. DSUs granted under the DSUP will be redeemable, and the value thereof payable, only after the director ceases to act as a director of the Company. Furthermore, the DSUP provides that Outside Directors will be credited with additional DSUs whenever cash dividends are paid on the Common Shares. The number of additional DSUs credited to an Outside Director in connection with the MANAGEMENT INFORMATION CIRCULAR|15 COMPENSATION OF DIRECTORS payment of dividends is determined on the basis of the amount of cash dividends that would have been paid to the Outside Director had his or her DSUs been Common Shares at the payment date divided by the DSU Value determined as at such date. Stock Options to Outside Directors Discontinued in 2001 Since December 2001, as a matter of Company policy, the Board discontinued all grants of stock options to Outside Directors. In May 2006, the Board of Directors formally amended the Company’s Long-Term Incentive Plan (as such term is defined under the section entitled “Long-Term Incentives”) to exclude Outside Directors as eligible participants. Outstanding Share-Based Awards The following table shows all share-based awards outstanding for each Outside Director as at the end of fiscal 2015: Name Share-Based Awards Number of Shares or Units of Shares That Have Not Vested(1) Market or Payout Value of Share-Based Awards That Have Not Vested(2) (#) William D. Anderson Donald C. Berg Russell Goodman Russ Hagey George Heller Anne Martin-Vachon Sheila O’Brien Gonzalo F. Valdes-Fauli The “Number of Shares or Units of Shares That Have Not Vested” represent all awards of DSUs outstanding at fiscal year-end, including the additional DSUs credited to the Outside Directors on the payment dates of the Company’s 2015 fiscal period cash dividends on the Common Shares as provided in the DSUP (see the section entitled “Deferred Share Unit Plan”). “Market or Payout Value of Share-Based Awards That Have Not Vested” is determined by multiplying the number of DSUs held at fiscal year-end by the closing price of the Common Shares on the TSX on the last trading day prior to fiscal year-end (December 31, 2015) of $39.34. Total Compensation of Outside Directors The table below reflects in detail the total compensation earned by each Outside Director during the fifteen-month fiscal period ended January 3, 2016: Name Fees Earned(1)(3) Share-Based Awards(2)(3) Total(3) Retainer Attendance William D. Anderson0 -0 Donald C. Berg0 -0 -0 Russell Goodman0 Russ Hagey0 George Heller0 -0 -0 Anne Martin-Vachon0 -0 Sheila O’Brien0 -0 Pierre Robitaille(4) James R. Scarborough(4) -0 -0 Gonzalo F. Valdes-Fauli0 These amounts represent the portion of the retainer and attendance fees paid in cash to the Outside Directors. These amounts represent the cash value of the portion of the retainer and attendance fees paid in DSUs to the Outside Directors. A portion of the retainer fees is paid in DSUs to all Outside Directors (see the section entitled “Annual Retainers and Attendance Fees”). Certain Outside Directors have elected under the DSUP to receive some or all of the remaining balance of their retainer and attendance fees in DSUs. MANAGEMENT INFORMATION CIRCULAR|16 COMPENSATION DISCUSSION AND ANALYSIS Outside Directors are compensated in U.S. dollars. The amounts have been converted to Canadian dollars using the Bank of Canada closing rate on December 31, 2015, the last trading day prior to the fiscal year-end, of 1.3840. Pierre Robitaille and James Scarborough retired from the Board effective February 5, 2015. COMPENSATION DISCUSSION AND ANALYSIS A Message from the Compensation and Human Resources Committee Dear shareholders, On behalf of the Compensation and Human Resources Committee and the Board of Directors, we are pleased to provide you with an overview of the key aspects of our executive compensation program for fiscal 2015. Our objective is to provide you with information that is clear and comprehensive and that allows you to understand and evaluate our executive compensation program and practices. The foundation of our executive compensation program is the principle of pay for performance. We design our programs to attract, motivate and retain high performing senior executives, encourage and reward superior performance, and align our executives’ interests with those of Gildan’s shareholders. We believe that the actual compensation our executives receive should have a direct connection to their contribution to Gildan’s financial performance and overall success. That is why our compensation program strongly links executive compensation to the actual performance of the Company and aligns compensation with shareholder value. We achieve this objective by having a significant proportion of our senior executives’ annual target compensation being “at-risk”. In fact, 100% of our senior executives’ short term incentive payout is conditional upon the attainment of Company financial metrics. In addition, 50% of our senior executives’ long-term incentives are performance-based share units that vest based on relative performance versus external benchmarks, and the other 50% of their long-term incentives are stock options that require shareholder value creation in order to generate compensation value. We also take a proactive approach to applying sound and effective practices in executive compensation. For example, we regularly test the linkage between pay and Company performance by conducting periodic compensation analyses, comprised of stress-testing, back-testing and relative magnitude of pay analyses. We continually benchmark our executive compensation program against comparable peer groups to ensure that we provide competitive compensation to our senior executives. We recognize the importance of selecting the right reference market and we regularly review the companies we have chosen as comparators to ensure that they are representative and relevant to Gildan. We require our senior executives to adhere to minimum share ownership requirements and we prohibit our executives from engaging in the hedging or monetizing of outstanding equity awards. Turning now to our executive compensation program in 2015, we began the year by adjusting our reference period to take into consideration the Company’s change in fiscal year-end. We decided that for 2015, the short-term incentive for senior executives would be calculated based only on the Company’s results for the twelve-month period ended January 3, 2016. Although we decided to provide our employees with special one-time incentive pay-outs at 50% of their target pro-rated for the three-month transition period between October 6, 2014 and January 3, 2015, no annual incentives were paid to senior executives for these three months. Further, in consideration of the weakening of the Canadian dollar against the U.S. dollar, beginning in 2015, annual long-term equity grant levels are now calculated based on the U.S. dollar closing price of Gildan’s Common Shares. We adopted this measure to ensure that the compensation positioning of our senior executives is consistent with our compensation policy of using the market median, based on Gildan’s peer group, which consists mainly of U.S. companies. This measure also reduces the gap created by the foreign exchange for senior executives paid in Canadian dollars without impacting the value of grants for executives paid in U.S. dollars. MANAGEMENT INFORMATION CIRCULAR|17 COMPENSATION DISCUSSION AND ANALYSIS In September 2015, the senior executives’ October 2012annual long-term incentive awards, comprised of three-year non-treasury performance RSUs, vested at 200%. This result reflected the fact that the Company’s average return on assets performance over the three-year vesting period achieved the 98th percentile of companies in the S&P/TSX Capped Consumer Discretionary Index, excluding income trusts. This ability to vest at two times the number of performance RSUs held on the vesting date is intended to align the Company’s pay practices with our compensation policy of providing the potential for top quartile compensation when Company performance is also top quartile. During 2015, we also approved the vesting of Mr. Chamandy’s one-time special award of restricted share units, which was granted in October 2009. This special award was based entirely on the Company’s performance relative to its long-term strategic plan over the period from 2009 to 2013. In determining performance for the purpose of this award, the independent directors assessed the progress made in implementing the various initiatives related to the strategic plan and also considered the Company’s overall financial performance over the vesting period. The Board concluded that the Company, under Mr. Chamandy’s leadership, achieved its long-term strategic plan objectives and succeeded in setting a strong foundation for Gildan’s continued success. We are pleased to report that the Company delivered solid financial results for calendar 2015 and achieved a number of important strategic objectives: · Achieved consolidated net sales of US$2,569 million, up 11.7% from US$2,299 million in calendar 2014 · Grew our Printwear and Branded Apparel sales by 12.1% and 11.1% respectively · Grew net earnings by 25.1% to US$346.1 million, due to both increased unit sales volume and higher operating profit margins · Doubled the retail door count for underwear, with Gildan® branded underwear selling in approximately 18,000 retail doors at the end of the year · Completed the strategic acquisition of Comfort Colors and integrated its operations into Gildan · Ramped up a new yarn-spinning facility in Salisbury, North Carolina and commenced the ramp-up of our largest new yarn-spinning facility in Mocksville, North Carolina Despite this year’s achievements, our senior executives all received annual incentive pay-outs at 42% of target as Gildan did not exceed its internal financial objectives. At 14.9%, the Company’s calendar 2015 return on assets fell between the target and the minimum threshold values and, at US$1.46 per share, the Company’s calendar 2015 earnings per share fell below the minimum threshold value. We believe that these performance measures, which are based on internal budgets, continue to be appropriate as they ensure that goals are sufficiently challenging but attainable without the need to take inappropriate risks. Finally, 2015 was also marked by an important change in our leadership team with the appointment of Rhodri J. Harries as our new Executive Vice-President, Chief Financial and Administrative Officer. Our long-time Executive Vice-President, Chief Financial and Administrative Officer, Laurence G. Sellyn retired this past year and we wish to take this opportunity to recognize and thank him for his valuable contribution to Gildan’s success over the years. We are confident that once again our executive compensation program and our compensation-related decisions strike the right balance between earning the loyalty of talented and qualified senior executives, while ensuring strong ties to the Company’s performance. We strive to provide clear and relevant information regarding our approach to executive compensation and we invite you to read the following pages to gain a deeper understanding of our compensation practices. MANAGEMENT INFORMATION CIRCULAR|18 COMPENSATION DISCUSSION AND ANALYSIS This year we will be holding our fifth consecutive say-on-pay vote. Your input is important to us and we encourage you to cast your vote. The Chair of the Compensation and Human Resources Committee and other Committee members will be present at the Meeting to answer questions you may have about our executive compensation. We believe that the Company’s future is in good hands and that our senior executives and our employees have the best interest of all our customers and shareholders at heart. Sincerely, Sheila O’Brien Chair of the Compensation and Human Resources Committee William D. Anderson Chairman of the Board of Directors Determining Compensation Compensation and Human Resources Committee The primary role of the Compensation and Human Resources Committee is to carry out the Board’s overall responsibility for executive compensation. Under its mandate, the Committee is responsible for monitoring senior executives’ performance assessment, succession planning and overall compensation. The Committee recommends the appointment of senior executives, including the terms and conditions of their appointment and termination, and reviews the evaluation of the performance of the Company’s senior executives, including recommending their compensation. The Committee also oversees the existence of appropriate human resources systems, policies and compensation structures so that the Company can attract, motivate and retain senior executives who exhibit high standards of integrity, competence and performance. The Compensation and Human Resources Committee oversees risk identification and management in relation to compensation policies and practices and, on an annual basis, identifies and assesses the risks associated with each component of the senior executives’ global compensation. Finally, the Committee is responsible for developing a compensation philosophy and objectives that reward the creation of shareholder value while reflecting an appropriate balance between the short-term and longer-term performance of the Company. The mandate of the Committee is available on Gildan’s website at www.gildan.com. During the most recently completed fiscal year, the Compensation and Human Resources Committee was composed of five directors, all of whom are independent directors, namely Sheila O’Brien (Chair), Russell Goodman, Russ Hagey, George Heller and Anne Martin-Vachon. None of the members of the Committee is an acting chief executive officer of another company. The Board of Directors believes that the Committee collectively has the knowledge, experience and background required to fulfill its mandate. Sheila O’Brien, Chair of the Committee since February 2013, is a former senior executive at Nova Chemicals Company, where her responsibilities included oversight over the human resources function. Ms. O’Brien has over thirty years of executive leadership experience in the areas of human resources, compensation, succession planning, management and labour relations and has also served on compensation and human resources committees of corporate boards. Russell Goodman is a member of various boards of directors, including the Board of Directors of Whistler Blackcomb Holdings Inc., where he serves as Chair of the Audit Committee and as a member of the Compensation Committee, the Board of Directors of Metro Inc., where he serves as a member of the Audit Committee, and the Board of Directors of Northland Power Inc., where he serves as Chairman of the Audit Committee. As Chairman of the Audit and Finance Committee of Gildan’s Board, Mr. Goodman is required to sit on the Compensation and Human Resources Committee. MANAGEMENT INFORMATION CIRCULAR|19 COMPENSATION DISCUSSION AND ANALYSIS Russ Hagey currently serves as the Worldwide Chief Talent Officer of Bain & Company. Mr. Hagey oversees Bain’s recruiting, professional development, training, and human resources functions for nearly 6,000 global professionals and staff across 51 offices in 32 countries. George Heller has had, during his career as a senior corporate executive, direct reports which have included the vice-presidents of the human resources departments. Mr. Heller has also served as a director and human resource committee member of other large publicly-traded companies. Anne Martin-Vachon is a senior executive with more than twenty five years of experience in a variety of leadership positions in the consumer packaged goods and retail industry. In her role as Chief Executive Officer and President at Lise Watier Cosmétiques, Inc., she had overall responsibility for human resources and compensation matters. Compensation Consultant As provided in its mandate, the Compensation and Human Resources Committee has the authority to retain compensation consultants and approve their fees. Since 2005, the Committee has retained Mercer, a wholly-owned subsidiary of Marsh & McLennan Companies, Inc., to assist the Committee in matters related to corporate governance and executive compensation.Mercer assists the Committee in determining and benchmarking compensation for the Company’s senior executives and directors, ensuring that the various elements of the compensation package orient executives’ efforts and behaviours towards the goals that have been set, and ensuring that their total compensation is market competitive. Executive Compensation-Related Work During fiscal 2015, the Committee retained Mercer to conduct a review of foreign exchange considerations relating to the President and Chief Executive Officer and the Executive Vice-President, Chief Financial and Administrative Officer’s compensation, a review of the structure and design of the Company’s incentive plan framework, and an overview of current and emerging governance and executive compensation trends. Mercer also provided ad hoc analytical and advisory support on other matters relating to executive compensation, such as a review of the Compensation Discussion and Analysis section of the Circular as well as Black-Scholes valuations. All Other Work The Compensation and Human Resources Committee pre-approves any services that Mercer or its affiliates provide to the Company at the request of management. During fiscal 2015, Mercer researched and benchmarked Gildan’s Employee Share Purchase Plan relative to competitive market practices, with a specific focus on Gildan’s peer group. The Company also purchases, from time to time, certain Mercer standard survey results for its employment markets. MANAGEMENT INFORMATION CIRCULAR|20 COMPENSATION DISCUSSION AND ANALYSIS The aggregate fees paid to Mercer for executive compensation-related services and all other services provided during fiscal 2015 and fiscal 2014 were as follows: Type of Fee Fiscal 2015 Fees Fiscal 2014 Fees Percentage of Fiscal 2015 Fees Percentage of Fiscal 2014 Fees Executive Compensation-Related Fees 85% 100% All Other Fees - 15% 0% Total 100% 100% Due to the policies and procedures that Mercer and the Compensation and Human Resources Committee have established, the Committee is confident that the advice it receives from the individual executive compensation consultant at Mercer is objective and not influenced by Mercer’s or its affiliates’ relationships with the Company. These policies and procedures include the following: · The individual consultant receives no incentive or other compensation based on the fees charged to the Company for other services provided by Mercer or any of its affiliates; · The individual consultant is not responsible for selling other Mercer or affiliate services to the Company; · Mercer’s professional standards prohibit the individual consultant from considering any other relationships Mercer or any of its affiliates may have with the Company in rendering his or her advice and recommendations; · The Committee has the sole authority to retain and terminate the individual consultant; · The individual consultant has direct access to the Committee without management intervention; · The Committee evaluates the quality and objectivity of the services provided by the individual consultant each year and determines whether to continue to retain the individual consultant; and · The Committee has adopted protocols governing if and when the individual consultant’s advice and recommendations can be shared with management. While the Compensation and Human Resources Committee may rely on external information and advice, all of the decisions with respect to executive compensation are made by the Committee alone and may reflect factors and considerations other than, or that may differ from, the information and recommendations provided by Mercer. Shareholder Advisory Vote on Executive Compensation According to proxies received and ballots cast at the Company’s last annual meeting of shareholders held on Thursday, February 5, 2015, the Company’s approach to executive compensation, as disclosed in section 3 of the Company’s previous management information circular dated December 11, 2014, was approved by 91.51% of its shareholders present or represented by proxy at the meeting. Our Executive Compensation Practices Compensation Philosophy and Objectives Gildan’s executive compensation program is intended to attract, motivate and retain high performing senior executives, encourage and reward superior performance, and align our executives’ interests with those of the Company’s shareholders by: ·Providing the opportunity for total compensation that is competitive with the compensation received by senior executives employed by a group of comparable North American companies; MANAGEMENT INFORMATION CIRCULAR|21 COMPENSATION DISCUSSION AND ANALYSIS · Ensuring that a significant proportion of executive compensation is linked to performance through the Company’s variable compensation plans; and · Providing senior executives with long-term equity-based incentive plans, such as stock options and performance-based restricted share units, which also help to ensure that senior executives meet or exceed minimum share ownership requirements. Executive Compensation Practices In order to implement our compensation philosophy and achieve our objectives, we have adopted a number of best practices, including: Key Features of our Compensation Program üAnnual incentive awards subject to achievement of pre-established performance goals tied to financial objectives üSignificant proportion of senior executives’ annual target compensation is “at-risk” üAmount that a senior executive can receive under the short-term incentive plan is capped at two times target üNo minimum guarantee payout under the short-term incentive plan üNo hedging or monetizing of equity awards by executives üUse of an independent compensation consultant üNo excessive perquisites üUse of stress-testing and back-testing to assess alignment between pay and performance üUse of representative and relevant peer groups üAnnual advisory vote on executive compensation üMinimum share ownership guidelines for executives In addition, a significant portion of the senior executives’ compensation is performance-based, as illustrated in the following charts: · A significant portion of our senior executives’ target compensation is at-risk: 79% in the case of the President and Chief Executive Officer and 63% for the other senior executives · 100% of the senior executives’ short-term incentive payout is conditional upon the attainment of pre-determined financial metrics (earnings per share and return on assets) MANAGEMENT INFORMATION CIRCULAR|22 COMPENSATION DISCUSSION AND ANALYSIS · 50% of the senior executives’ long-term incentives are based on performance units that are conditional upon relative return on assets performance, requiring performance at the 75th percentile to achieve a 100% payout · The other 50% of their long-term incentives are stock options, which require shareholder value creation to generate compensation value · All of the senior executives are subject to minimum share ownership requirements As our executive compensation program is designed to align pay to performance, we compared our President and Chief Executive Officer’s target pay to his realizable pay over periods of three fiscal years each. The analysis below shows how intended pay has been impacted by Company performance: The analysis above demonstrates a strong alignment between executive pay and Company performance. Over five successive measurement periods, our President and Chief Executive Officer’s three-year average realizable pay has exceeded his target pay. This is fully consistent with our approach of tying a significant portion of total direct compensation to the attainment of performance objectives and value creation, which are represented by a consistent increase in total shareholder return. For the purpose of the analysis, we defined “target pay” as the sum of base salary, target short-term incentives and target long-term incentives, and we defined “realizable pay” as the sum of the following compensation elements: Compensation Element Treatment of Compensation Element Base Salary Salary received Annual incentive Annual bonus paid during the period Performance RSUs Value of awards granted during the period that vested and were paid out during the period Value of unvested awards granted during the period, calculated on the last day of the period assuming 100% vesting Stock Options Value of gains realized upon exercise of options granted during the period In-the-money value of unvested or unexercised options granted during the period, calculated on the last day of the period New hire or one-time awards and all other compensation Excluded from the calculation MANAGEMENT INFORMATION CIRCULAR|23 COMPENSATION DISCUSSION AND ANALYSIS Benchmarking Practices To meet the Company’s objectives of providing market competitive compensation opportunities, Gildan’s senior executive compensation plans are benchmarked against market compensation data gathered from organizations of comparable size and other companies with which the Company competes for executive talent. As part of this benchmarking process, the Compensation and Human Resources Committee reviews compensation data gathered from proxy circulars of other publicly-traded companies (the “Proxy Reference Group”). The Committee also considers data from proxy circulars of other Canadian consumer discretionary publicly-traded companies (the “Secondary Reference Group”) to supplement the Proxy Reference Group (the Proxy Reference Group and the Secondary Reference Group are referred to in this Circular as the “Reference Groups”). In addition, the Committee considers information gathered from annual compensation planning surveys from a range of outside consulting firms in connection with determining annual salary increases for senior executives. The composition of each Reference Group is reviewed regularly by the Compensation and Human Resources Committee for its ongoing business relevance to the Company and changes are made as deemed appropriate. From time to time, the Committee engages Mercer to review the composition of the Reference Groups and provide recommendations to the Committee. An overview of the characteristics of the Reference Groups is provided in the following table: (All values in $ millions) Gildan Activewear Inc. Proxy Reference Group(1) Secondary Reference Group Location Canada North America Canada Industry Sector Textiles and Apparel Apparel, Accessories & Luxury Goods Consumer Discretionary Revenues Most recent 12 months Market Capitalization As at January 3, 2016 Net income Most recent 12 months The financial data for the Proxy Reference Group is from the S&P Research Insight database and represent the median of the group on December 31, 2015, for the most recently reported 12-month revenue and net income. All U.S. dollar figures have been converted to Canadian dollars using the Bank of Canada 21-day average of 1.3705 on December 31, 2015. The financial data for the Company are based on its results for calendar 2015. The industry sector is considered relevant in selecting comparators, as Gildan competes directly with these organizations for customers, revenue, executive talent and capital. Revenue size, which is used as a proxy for the level of complexity, job scope and responsibility associated with senior executive positions, is also considered relevant in selecting comparators given the correlation between pay level and company size. The following selection criteria were used to determine the Proxy Reference Group: · North American companies with annual revenues approximately one-half to two times Gildan’s revenue (median revenue approximates $2.9 billion); and · Global Industry Classification Standard (GICS) sub-industry classification of Apparel, Accessories & Luxury Goods. The Proxy Reference Group was used for benchmarking the total direct compensation of the President and Chief Executive Officer in fiscal 2015. For the benchmarking of roles that have a Canadian market for talent and where industry background is not a requirement, the Committee developed with Mercer the Secondary Reference Group composed of Canadian public companies only (since thirteen out of fourteen of Gildan’s industry sector comparators in the Proxy Reference Group are U.S. companies). This group includes eleven Canadian consumer discretionary product companies with revenues from one half to two times that of Gildan and a market capitalization of at least $500 million. MANAGEMENT INFORMATION CIRCULAR|24 COMPENSATION DISCUSSION AND ANALYSIS The actual companies included in each comparator group are shown below: Proxy Reference Group Secondary Reference Group Carter’s Inc. Linamar Corp. Cintas Corp Dorel Industries Columbia Sportswear Co. Martinrea International Inc. G&K Services Inc. Aimia Inc. G-iii Apparel Group Uni-Select Inc. Hanesbrands Inc. Torstar Corp. Kate Spade & Co (formerly, Fifth & Pacific Companies, Inc.) Cogeco Inc. lululemon athletica inc. Dollarama Inc. Oxford Industries Inc. Reitmans Canada Perry Ellis International Inc. lululemon athletica inc Phillips Van Heusen Corp. CORUS Entertainment Inc Quiksilver Under Armour Inc. UniFirst Corporation Positioning The Company’s executive compensation policy is to use the market median with the potential of top quartile total compensation when individual and Company performance are also at top quartile. The Compensation and Human Resources Committee uses discretion and judgement when determining actual compensation levels. Individual compensation may be positioned above or below median, based on individual experience and performance or other criteria deemed important by the Committee. Performance Graph Cumulative Value of a $100 Investment The following graph compares the cumulative total shareholder return on an investment of $100 in Common Shares made on October 3, 2010 with the cumulative total return of the S&P/TSX Composite Index, assuming the reinvestment of all dividends. A significant portion of the Company’s revenues are generated in U.S. dollars and its financial statements are expressed in U.S. dollars. As such, a change in value of the Canadian dollar relative to the U.S. dollar can have an effect on the value of the Company’s Canadian dollar denominated Common Shares. MANAGEMENT INFORMATION CIRCULAR|25 COMPENSATION DISCUSSION AND ANALYSIS October 3, October 2, September 30, September 29, October 5, January 3, Company (CDN$) - Total Return S&P/TSX Composite Index Total Return (CDN$) Cumulative Value of a US$100 Investment The following graph compares the cumulative total shareholder return on an investment of US$100 in Common Shares made on October 3, 2010 with the cumulative total return of the S&P 500 Composite Index, assuming the reinvestment of all dividends. October 3, October 2, September 30, September 29, October 5, January 3, Company (US$) - Total Return S&P 500 Composite Index Total Return (US$) Gildan’s total shareholder return over the five-year period shows an upward trend from fiscal 2011 to 2015. Over the same five-year period, total compensation earned by the senior executives has also grown overall, with slight decreases in 2012 and 2014, when bonuses paid to the senior executives under the annual short-term incentive plan were 0% and 14% of target, respectively. In fiscal 2015, there was an increase in total compensation as a result of the fifteen-month reporting period which included two annual long-term incentive awards and a one-time equity grant to our new Executive Vice-President, Chief Financial and Administrative Officer. It should be noted that total compensation may fluctuate year over year, not always following the trend in total shareholder returns, due to the following factors: · Senior executives’ base salary adjustments are generally made to remain competitive with the Proxy Reference Group and to reflect any changes in the scope of the executives’ responsibilities; · Short-term incentive payouts are not directly linked to total shareholder return but rather they are based on underlying financial measures (i.e. earnings per share and return on assets); and MANAGEMENT INFORMATION CIRCULAR|26 COMPENSATION DISCUSSION AND ANALYSIS · While long-term incentive grants are typically made at market-competitive target levels, occasional one-time equity grants may cause significant year-over-year fluctuations in total compensation. The value ultimately realized from long-term incentive awards depends on relative return assets performance (in the case of restricted share units) and share price performance. Our Named Executive Officers Below is a description of each of the individuals who form our current senior executive team, which include our President and Chief Executive Officer, our Executive Vice-President, Chief Financial and Administrative Officer, and our three other most highly compensated executive officers as of January 3, 2016 (“Named Executive Officers” or “NEOs”). During fiscal 2015, Laurence G. Sellyn, our former Executive Vice-President, Chief Financial and Administrative Officer, retired from the Company and transitioned his responsibilities to Rhodri J. Harries, who was appointed to the position in August 2015. James Kehoe also served as Executive Vice-President, Chief Financial and Administrative Officer for a brief period in 2015 before resigning in February 2015. Detailed information about the compensation awarded to our Named Executive Officers in 2015, 2014 and 2013 can be found in the section entitled “Summary Compensation Table”. Glenn J. Chamandy President and Chief Executive Officer Glenn J. Chamandy is one of the founding members of Gildan and has devoted his entire career to building Gildan into an industry leader. He became President and Chief Executive Officer in August 2004. Mr. Chamandy is responsible for providing leadership and vision to Gildan, as well as setting the strategic direction in line with shareholders’ interests. Since the Company became public in June 1998, its equity market capitalization has increased from $102,286,000 to $9,592,684,000 as at January 3, 2016. Calendar 2015 Highlights ·Achieved consolidated net sales of US$2,569 million, up 11.7% from US$2,299 million in calendar 2014 ·Grew net earnings by 25.1% to US$346.1 million, due to both increased unit sales volume and higher operating profit margins ·Completed the strategic acquisition of Comfort Colors and integrated its operations into Gildan ·Ramped up a new yarn-spinning facility in Salisbury, North Carolina and commenced the ramp-up of our largest new yarn-spinning facility in Mocksville, North Carolina ·Set plans in place for capacity expansion in 2016 Calendar 2015 Direct Compensation(1) Base Salary Short-Term Incentive Long-Term Incentives Total Direct Compensation 5,791,863 Equity Ownership as at January 3, 2016(2) Common Shares RSUs Minimum Shareholding Requirement Meets Requirement (#) (#) 6 x Base Salary
